Citation Nr: 0529438	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-00 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

In December 2003, the matter was remanded for additional 
evidentiary development.

In February 2004, the veteran failed to report for his 
scheduled VA examination.  In March 2004, the RO attempted to 
reschedule the examination; however, the veteran was 
unavailable.  The veteran has made no subsequent attempt to 
reschedule his examination.



FINDINGS OF FACT

1.  The veteran's pulmonary function tests do not document 
FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO (SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

2.  The veteran's treatment for his bronchial asthma 
disability is not characterized by at least monthly visits to 
a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6600, 
6602 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2002, February 2004, and February 2005 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for an 
increased disability rating.  38 U.S.C.A. § 5103(a); 38 
C.F.R.         § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 2002.   Thereafter, the RO provided 
notice in January 2002, February 2004, and February 2005.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Miriam Ramos Mercado, 
Job E. Andujar, Jose Gomez Alba, and David E. Garcia; and a 
VA examination report dated in July 2000.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

The medical evidence of record includes a VA examination 
report, and both private and VA treatment records.  In July 
2000, the veteran underwent a VA respiratory examination.  
The veteran's subjective complaints consisted of a productive 
cough with yellowish sputum.  The veteran denied hemoptysis 
or anorexia.  He did complain of dyspnea on exertion upon 
climbing five or ten stairs.  He stated that his asthma 
attacks occurred at night on a daily basis.  His asthma was 
characterized as shortness of breath, chest tightness, and 
productive cough that was relieved with respiratory therapy.  
His lungs were clear to auscultation, there were no wheezes, 
rales, or rhonchi.  There was no history of cor pulmonale, 
renovascular hypertension, or pulmonary hypertension.  His 
actual FEV-1 was 2.15 and his predicted was 2.34; 
accordingly, it was 92 percent of predicted.  His FEV-1/FVC 
was 76 percent.  

In August 2002, Dr. Andujar stated that there had been a 
general deterioration of the veteran's overall health; his 
chronic bronchitis had increased in severity, and there was 
documentation of asthmatic bronchitis exacerbation.  In 
September 2003, Dr. Ramos submitted that the veteran was 
diagnosed as having chronic bronchitis with asthmatic 
complication.  The veteran's disability was characterized by 
persistent cough, post-nasal drip, tremors, and multiple 
bronchial asthma exacerbation.  

Notwithstanding the aforementioned statements from private 
treatment providers, VA treatment records revealed 
improvement in the veteran's overall health condition.  In 
September 2003, the examiner noted improvement due to 
treatment with Combivent and Formoterol.  No recent asthma 
exacerbations were noted; there were nocturnal symptoms.  
Moreover, in January 2004, the veteran underwent a 
spirometry.  His actual FEV-1 was 2.37; it was 104 percent of 
predicted.  His FEV-1/FVC was 77 percent.  In November 2004, 
the veteran went for follow-up for his bronchial asthma and 
the examiner noted that the veteran was not having recurrent 
asthma.  In August 2005, a general chest examination revealed 
adequate chest expansion upon breathing, atraumatic.  There 
was no use of accessory muscles of respiration.  There was no 
tenderness to palpation and no gross deformities.  The lungs 
were essentially clear to auscultation bilaterally and there 
were no rhonchi, wheezes, rales or crackles.   

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.         38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's disability was originally rated under 
Diagnostic Code 6600 for chronic bronchitis.  A 30 percent 
evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 
of 56 to 65 percent predicted.  In order to warrant a 60 
percent evaluation, pulmonary function testing must show FEV-
1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 55 
percent; or, DLCO (SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The next higher rating of 100 
percent is warranted where pulmonary function tests show FEV-
1 of less than 40 percent predicted; or, FEV-1/FVC of less 
than 40 percent; or, DLCO (SB) of less than 40 percent 
predicted; or, maximum oxygen consumption of less than 15 
ml/kg/min (with cardiac or respiratory limitation); or, cor 
pulmonale (right heart failure); or, if the evidence shows 
right ventricular hypertrophy, or pulmonary hypertension by 
Echo or cardiac catheterization, or episodes of acute 
respiratory failure; or, if outpatient oxygen therapy is 
required.

In July 2005, the veteran's disability was recharacterized as 
bronchial asthma and rated as 30 percent disabling pursuant 
to Diagnostic Code 6602.  Bronchial asthma warrants a 30 
percent rating for FEV-1 of 56 to 70 percent of predicted 
value; FEV-1/FVC of 56 to 70 percent predicted value; or 
where daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication is required.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent predicted 
value; or at least monthly visits to a physician for required 
care of exacerbations; or, intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted value; FEV-1/FVC less than 
40 percent predicted value; or more than one attack per week 
with episodes of respiratory failure, or; the requirement for 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97.

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran seeks entitlement to a disability rating in 
excess of 30 percent for his bronchial asthma.  The veteran 
was originally rated under Diagnostic Code 6000 for chronic 
bronchitis.  In January 2004, the veteran submitted a claim 
for service connection for asthma as secondary to his 
service-connected chronic bronchitis.  In July 2005, the RO 
recharacterized as bronchial asthma and continued the 30 
percent disability rating.  Although chronic bronchitis and 
bronchial asthma are individually evaluated under separate 
diagnostic codes, the veteran is not entitled to two separate 
evaluations.  See 38 C.F.R. § 4.97, DCs 6600, 6602 (2005).  
The regulations do not permit ratings under Codes 6600 
through 6817 to be combined with each other.    38 C.F.R. § 
4.96(a).  Rather, a single rating is assigned under the 
diagnostic code that reflects the dominant disability.  
Therefore, the Board has also considered other applicable 
diagnostic codes to determine if a higher rating is warranted 
under any of those codes instead of Diagnostic Code 6602.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the veteran's bronchial asthma.  In July 2000, 
his actual FEV-1 was 2.15, 92 percent of predicted.  His FEV-
1/FVC was 76 percent.  In January 2004, his actual FEV-1 was 
2.37, 104 percent of predicted, and his FEV-1/FVC was 77 
percent.  Accordingly, none of the values disclosed as a 
result of pulmonary function testing indicates that the 
appellant warrants greater than a 30 percent evaluation under 
either of the provisions of Diagnostic Code 6600 or 
Diagnostic Code 6602.  Additionally, although the veteran 
appears to receive care on a regular basis from his 
physician, it is not for monthly exacerbations nor does he 
have intermittent use for systemic corticosteroids.

Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating in excess of 30 
percent for service-connected bronchial asthma.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).







ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


